February 6, 2012 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attn:Ms. Lisa Kohl Re: Debt Resolve, Inc. (the "Company") Withdrawal of Letter to Withdraw Registration Statement on Form S-1 (333-171839) Ladies and Gentlemen: We hereby request that the withdrawal letter dated January 9, 2012 regarding the withdrawal of our Registration Statement be withdrawn at this time.The withdrawal letter had the wrong file number on it for the Registration Statement.A corrected Form RW request to withdraw the Registration Statement will be filed shortly. Please do not hesitate to contact me (tel: 914-949-5500 x238) if you have any questions regarding this letter. Very truly yours, By: /s/ David M. Rainey David M. Rainey President and CFO Debt Resolve, Inc., 150 White Plains Road, Suite 108, Tarrytown, NY 10591 v 914.949.5500 f 914.428.3044 info@debtresolve.com
